DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 25 July 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No Interpretation Under 35 U.S.C. 112(f): This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “comprising the steps of” in claims 1 and 41, as well as other claims such as claim 4 which recite the term “step”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Interpretation – “Ambient”
The examiner takes the position that the term “ambient” is understood to refer to conditions similar to that which would be present in a normal room under open air. Ambient conditions entail temperatures around room temperature; for example, 25ºC would be an ambient temperature whereas 100ºC would not be an ambient temperature. However, the term “ambient” also is understood to refer to being under air at a pressure similar to atmospheric pressure. For example, the conditions of 25ºC under a vacuum of 0.05 atmospheres of pressure is not understood to be ambient. Likewise, the conditions of 25ºC under 1 atmosphere of pressure under inert gas such as argon or nitrogen (in the absence of the oxygen normally found in air) is also not understood to be ambient.


Claim Rejections - 35 USC § 112(d) – Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 requires that the active agent is coupled to the aluminum oxide layer. However, this appears to already be recited by claim 7, upon which claim 9 depends, because claim 7 recites coupling the active agent to the aluminum oxide layer. As such, claim 9 does not appear to further limit claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


New Matter Rejection is Withdrawn
The instant specification discloses the following, as of page 18, paragraph 0065, reproduced below.

    PNG
    media_image1.png
    209
    620
    media_image1.png
    Greyscale

The oxidation method in the above-reproduced paragraph is clearly not ambient because it uses 100ºC temperatures. Nevertheless, elsewhere in the instant specification, the specification discloses oxidizing the aluminum layer be exposure to an ambient environment, as of the instant specification on at least page 2, paragraphs 0005-0007. The disclosures of Example 2 and page 2, paragraphs 0005-0007, when taken together, are understood to adequately support the currently claimed subject matter. 


Relevant Prior Art – No Rejection
The examiner has discussed various references below that are relevant to the examination of the instant application, but over which no anticipation or obviousness rejection has been written.
Relevant Prior Art – Qu Reference: As relevant prior art, the examiner cites Qu (US 2006/0028882 A1), which was cited previously in the file record of the instant application. Qu is drawn to semiconductor nanocrystals and methods of making said nanocrystals, as of Qu, title and abstract. The nanoparticles produced by the method of Qu appear to have a core and a passivating protective layer surrounding the core with a wider band gap than the core, as of paragraph 0031 of Qu. The shell is a semiconductor shell which may be ZnS, CdS, CdSe, CdTe, GaAs, or AlGaAs, as of paragraph 0061 of Qu.
Qu does not teach a method of adding aluminum or aluminum oxide.
As such, the examiner presents this annotated version of claim 1 to explain which features are taught by Qu and which features are not taught by Qu.

    PNG
    media_image2.png
    324
    822
    media_image2.png
    Greyscale

As such, Qu does not anticipate the claimed subject matter.
Relevant Prior Art – van Hemmen and George References: Even if, purely en arguendo, the skilled artisan were motivated to have modified the method of Qu to have included a further aluminum oxide layer outside the semiconductor coating layer of Qu, the skilled artisan would not have been motivated to have used the recited process to have done so. In support of this position, the examiner cites van Hemmen et al. (Journal of the Electrochemical Society, Vol. 154(7), 2007, G165-G169), which was cited previously in the prosecution history of the instant application. Van Hemmen et al. (hereafter referred to as Hemmen) is drawn to deposition of aluminum oxide via thermal atomic layer deposition, as of Hemmen, page G165, title and abstract. Hemmen teaches the following coating method, as of page G166, left column, relevant text reproduced below.

    PNG
    media_image3.png
    636
    631
    media_image3.png
    Greyscale

It is the examiner’s understanding that, while the above-reproduced method describes coating with an aluminum layer (the triethylaluminum of Hemmen being a form of aluminum) followed by oxidation to form Al2O3, the above-reproduced method cannot reasonably be considered to read on oxidizing the form Al2O3 under ambient conditions.
The examiner notes that the above-reproduced paragraph of Hemmen teaches thermal atomic layer deposition starting at temperatures of 100ºC and remote plasma atomic layer deposition starting at temperatures of 25ºC. It is the examiner’s understanding that the embodiments of Hemmen teaching temperatures significantly higher than room temperature are not ambient. It is also the examiner’s understanding that the 25ºC plasma atomic layer deposition embodiment of Hemmen is also not ambient. This is because the skilled artisan would have expected that the 25ºC plasma atomic layer deposition method would have been conducted at pressures well below atmospheric pressure or under an inert environment that is not ambient. In support of this position, the examiner cites George (Chemical Reviews, Vol. 110, 2010, pages 111-131), which is attached to a PTO-892 attached to this office action. George teaches the following regarding plasma atomic layer deposition, as of page 116, paragraph bridging left and right columns, reproduced below with footnotes removed.

Plasma reactant sources have also become increasingly important for ALD processing. Inductively coupled plasma (ICP) is a common plasma source during plasma ALD. Plasmas usually operate at pressures of ∼100-500 mTorr. Plasma-enhanced ALD is not performed with an inert carrier gas during the plasma reaction cycle. However, the plasma reaction cycle may alternate with a conventional reactant ALD cycle using an inert carrier gas. The plasma ALD reactor used for Ta ALD and Ti ALD is shown in Figure 6. A commercial plasma ALD reactor for 200 mm wafers was also recently described for TiN and HfO2 ALD.

The examiner notes that atmospheric pressure is 760 torr; as such, 500 mTorr is about three orders of magnitude below atmospheric pressure.
Figure 6 is also reproduced below.

    PNG
    media_image4.png
    673
    686
    media_image4.png
    Greyscale

It is the examiner’s understanding from the above-reproduced teachings that the steps of plasma atomic layer deposition are conducted at either very strong vacuum or under an inert argon environment. Neither of these conditions are understood to be ambient.
Elsewhere in the reference, George does teach that atmospheric pressure atomic layer deposition is possible, as of George, pages 127-128, section 13.3. However, this method, despite occurring at atmospheric pressure, does entail the use of an inert gas, as of George, page 128, left column, figure 26, reproduced below.

    PNG
    media_image5.png
    438
    679
    media_image5.png
    Greyscale

The above-reproduced method includes an inert gas, which would appear to render the method to use other than an ambient environment. Additionally, Hemmen teaches that the ability to conduct atomic layer deposition at 25ºC applies only to plasma deposition, as of Hemmen, G166, left column, relevant text reproduced above. As atmospheric pressure atomic layer deposition is not plasma atomic layer deposition, there would have been no reasonable expectation that the atmospheric pressure atomic layer deposition could have been successfully conducted at 25ºC on the grounds that the skilled artisan would have expected a higher temperature to have been needed.
As such, the art fails to teach oxidizing the aluminum by exposure to an ambient environment. The art teaches oxidizing the aluminum, but the methods of oxidizing the aluminum taught by the art differ from an ambient environment because either a) the art teaches a temperature that is too high to be ambient, b) the art teaches a pressure that is too low to be ambient, or c) the art teaches an inert gas environment that would not have been considered to have been ambient.
Pourret Reference: As an additional relevant reference that has been previously cited in the prosecution history of the instant application, the examiner cites Pourret et al. (Advanced Materials, Vol. 21, 2009, pages 232-235, published online 30 October 2008). Pourret et al. (hereafter referred to as Pourret) is drawn to a method for coating quantum dots with zinc oxide (ZnO) using atomic layer deposition, as of Pourret, page 232, title and left column, third paragraph. Although coating with ZnO is the primary method of coating of Pourret, Pourret also suggests coating with aluminum oxide (Al2O3), as of Pourret, page 234, right column, second paragraph. Said coating appears to occur by alternating exposures of trimethylaluminum and water, as of Pourret, page 234, right column.
Nevertheless, the oxidation step in Pourret does not appear to occur under an ambient environment. In support of this position, the examiner cites Pourret, page 1, left column, last full paragraph, relevant text reproduced below.

    PNG
    media_image6.png
    488
    752
    media_image6.png
    Greyscale

In the above-reproduced paragraph, Pourret coats a quantum dot with zinc oxide (ZnO). This coating step appears to occur in view of alternating exposures to diethyl zinc and deionized water. However, these steps appear to occur at 100 °C. Such high temperatures are not ambient conditions.
Elsewhere in the reference, Pourret teaches substitution of aluminum in place of zinc, as of Pourret, page 3, right column, relevant text reproduced below.

    PNG
    media_image7.png
    219
    752
    media_image7.png
    Greyscale

As such, in order to have coated quantum dots with aluminum oxide instead of zinc oxide by using the method of Pourret, the skilled artisan would have been motivated to have substituted trimethylaluminum in place of diethyl zinc. However, in view of the above-reproduced text from page 1 of Pourret, the skilled artisan would have been motivated to have performed this step at 100 °C, as this is the temperature at which the coating step with zinc oxide was performed. Based upon the teachings of Pourret, there would have been no motivation for the skilled artisan to have coated the quantum dots of Pourret with aluminum oxide by oxidizing aluminum under ambient conditions. Additionally, there would have been no reasonable expectation that such a method of coating quantum dots with aluminum then oxidizing under ambient conditions to form aluminum oxide would have been successful. This is at least because Pourret appears to indicate that high temperatures are needed for such a method; as such, there would have been no reasonable expectation that such a method would have been successful under ambient conditions.
Additionally, the examiner notes that Pourret teaches that coating the quantum dots with aluminum oxide leads to a “complete quenching of the luminescence of CdSe quantum dots after several cycles.” In the prior rejection, the examiner proposed combining Pourret with Qu (US 2006/0028882 A1). The quantum dots (i.e. semiconductor nanocrystals) of Qu intend to be luminescent, as of at least Qu, paragraph 0054. As such, had the quantum dots of Pourret been modified such that their luminescence was completely quenched, the skilled artisan would not have been motivated to have combined these quantum dots with Qu, which desires that the quantum dots be luminescent.
Li Reference: As an additional relevant reference, the examiner cites Li et al. (Journal of the American Chemical Society, Vol. 137, 2015, pages 12430-12433), which was previously cited in the file record. Li et al. (hereafter referred to as Li) is drawn to synthesis of stable quantum dots by aluminum doping, as of Li, page 12430, title and abstract. Li teaches the following method, as of Li, page 12432, figure 5, reproduced below.

    PNG
    media_image8.png
    290
    641
    media_image8.png
    Greyscale

As an initial matter, Li is not prior art because Li was published after the effective filing date. However, even if, purely en arguendo, Li were published prior to the effective filing date of the instant application, Li would differ from the claimed invention for at least the following reasons.
First, Li’s teaching regarding oxidation of the quantum dot appear to indicate the necessity of oxidizing with heat and irradiation with certain forms of light in order to form aluminum oxide instead of aluminum hydroxide. See Li, page 12432, right column, relevant paragraph reproduced below.

    PNG
    media_image9.png
    461
    641
    media_image9.png
    Greyscale

The above-reproduced text appears to indicate that irradiation with strong blue light along with heating to 60-70ºC is needed to form a protective layer. This would not render obvious the instantly claimed method, which requires that the oxidation step to form a protective layer occurs under ambient conditions. Heating to 60-70ºC and irradiating with blue light are understood by the examiner to be other than ambient conditions.
Secondly, Li’s oxidation of the aluminum layer in the quantum dot, although referred to as “oxidation” by Li and in the above paragraph, is not technically oxidation. The examiner notes that Li starts with an aluminum isopropoxide starting material, as of Li, page 12430, right column, beginning of last paragraph, relevant text reproduced below.

    PNG
    media_image10.png
    313
    650
    media_image10.png
    Greyscale

The term “oxidation” requires a change in oxidation state. However, in the case of the chemical conversion of aluminum isopropoxide to aluminum oxide taught by Li, the oxidation state is +3 during the entirety of the process of Li. This is because aluminum is added in the form of aluminum isopropoxide. In aluminum isopropoxide, the oxidation number of aluminum is +3, as the aluminum is bound to three oxygen atoms. Oxygen is more electronegative than aluminum and is thereby assigned a negative oxidation number, whereas aluminum is assigned a positive oxidation number. As such, the transition from aluminum isopropoxide to aluminum hydroxide or aluminum oxide is not actually oxidation. Therefore, Li does not teach the required oxidizing step and the skilled artisan would not have been motivated to have included such a step because the aluminum isopropoxide starting material is already oxidized.


Terminal Disclaimer
The terminal disclaimer filed on 10 September 2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,425,253 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8, 17-18 and 41 are allowed.
Instant claims 1-8, 17-18 and 41 are no longer subject to a rejection under 35 U.S.C. 112 in view of the claim amendments. In addition, these claims are not rejected over prior art for the reasons set forth above.
If applicant were to cancel claim 9, that would appear to place the application in condition for allowance.
The examiner did not place a telephone call to representative of applicant requesting an examiner’s amendment because the power of attorney in this application is unclear to the examiner.

Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612